           Case 1:21-cv-06634-JPC Document 10 Filed 09/01/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RACHEL D. DENNIS,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21 Civ. 6634 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
ANDREW SAUL, Acting Commissioner of Social                             :
Security,                                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before

Magistrate Judge Gabriel W. Gorenstein.

        If both parties consent to proceed before Judge Gorenstein, counsel for the defendant must,

within two weeks of the date of this Order, submit to the Orders & Judgments Clerk at

judgments@nysd.uscourts.gov a fully executed Notice, Consent, and Reference of a Civil Action

to a Magistrate Judge form, a copy of which is attached to this Order (and also available at

https://www.nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). If the Court approves that

form, all further proceedings will then be conducted before Judge Gorenstein rather than before

the undersigned. Any appeal would be taken directly to the United States Court of Appeals for the

Second Circuit, as it would be from this Court if the consent form were not signed and so ordered.

        If either party does not consent to conducting all further proceedings before Judge

Gorenstein, the parties must file a joint letter, within two weeks of this Order, advising the Court

that the parties do not consent, but without disclosing the identity of the party or parties who do
          Case 1:21-cv-06634-JPC Document 10 Filed 09/01/21 Page 2 of 3


not consent. At that time, the Court will then refer this case to Judge Gorenstein for a report and

recommendation on any motion for judgment on the pleadings.

        The parties are free to withhold consent to conducting all further proceedings before Judge

Gorenstein without negative consequences. The Clerk of Court is respectfully directed to mail a

copy of this order to the pro se plaintiff.

        SO ORDERED.

Dated: September 1, 2021                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
                        Case 1:21-cv-06634-JPC Document 10 Filed 09/01/21 Page 3 of 3
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
